Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Zachary McDaniel, Appellant                           Appeal from the 115th District Court of
                                                      Marion County, Texas (Tr. Ct. No.
No. 06-19-00102-CR        v.                          F14915). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Burgess
The State of Texas, Appellee                          and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Zachary McDaniel, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk